DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 9 – 10 have been amended. Claims 2 – 8 and 11 – 16 are as previously presented. Claims 17 – 20 remain withdrawn. Therefore, claims 1 – 16 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 1/13/2022 has been entered. Regarding the previously set-forth 112(b) rejection of claim 5 and the term “channel workpiece,” Applicant states, “Applicant agrees with the Office’s interpretation” [page 7 of Applicant’s remarks filed 1/13/2022]. Therefore, the 112(b) rejection of claim 5 is withdrawn, with the interpretation of the “channel workpiece” as a workpiece. Applicant’s amendment overcomes the previously set-forth 112(b) rejection of claim 10.

Claim Interpretation
Claims 4 and 7 – 9 recite the term “flange.” The term “flange” is being interpreted as a portion of a workpiece that overlaps a portion of a second workpiece, wherein the flange extends in a direction different from that of an adjacent portion of the workpiece, as shown in Applicant’s Fig. 9. For example, elements 212a, 212b, 214a, 214b, 216a and 216b are described as flanges [0039].
Claims 5 – 6 and 10 – 12 recite the term “halo assembly.” The term “halo assembly” is being interpreted as the portion of a vehicle door surrounding an opening for a door window, as described in [0039] and shown in Fig. 7.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 have been amended to recite, “forming a lap through weld joint using a laser device moving at a weld speed equal to or greater than 10 meters per minute.” The disclosure as filed does not include this limitation. Specifically, the disclosure is silent with regard to a “laser device” or a “laser device moving.” Applicant’s remarks filed 1/13/2022 indicate that Applicant intends for a “laser device” to be interpreted as a physical object rather than a laser beam. Specifically, Applicant states, “a “laser device” is a physical object moving at the “weld speed.” Declaration, ¶ 7. Yang does not teach or suggest such a “laser device,” only that the laser beam 24 itself can move” [Remarks, page 8]. Examiner acknowledges that Applicant’s disclosure provides support for a laser beam that is moving at a weld speed. However, the disclosure does not provide support for a ‘laser device,’ such as a laser head / physical object, that is moving.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0061056) in view of Matsuoka et al. (US 2018/0221989).
Regarding claim 1, Yang discloses a method of laser welding a first aluminum workpiece and a second aluminum workpiece arranged to form a lap joint (Figs. 1 and 2 show laser beam 24 used for welding overlapping workpieces 12 and 14, wherein the workpieces may be aluminum workpieces [Abstract]), the method comprising: 
forming a laser weld between the first aluminum workpiece and the second aluminum workpiece (see Fig. 2) and forming a lap through weld joint using a weld speed equal to or greater than 10 meters per minute (“the travel speed of the laser beam along the beam travel path ranges from ... 12 m/min to 50 m/min” [0013]).
Yang does not expressly disclose wherein the laser weld has less than 10% area fraction keyhole voids.
However, Yang discloses that a greater weld speed is related to less porosity within the weld joint: “The high travel speed of the laser beam and the corresponding translation of the keyhole and the molten weld pool are thought to enhance the strength of the resultant laser weld joint. Without being bound by theory, the high travel speed of the laser beam is believed to generate a strong stirring effect within the molten weld pool during translation of the weld pool relative to the top surface of the workpiece stack-up along the beam travel pattern. The more vigorous stirring induced in the molten weld pool better 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld has less than 10% area fraction keyhole voids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

As described above, Yang discloses forming a lap through weld joint using a weld speed equal to or greater than 10 meters per minute. However, Yang does not expressly disclose forming a lap through weld joint using a laser device moving at a weld speed. That is, Yang discloses moving the laser beam using a “scanning optic laser head” [0040], rather than physically moving the laser device / laser head.
Matsuoka is directed toward a laser welding method [Title]. Matsuoka discloses forming a lap joint utilizing a moving laser device / laser head (Fig. 1 shows “laser irradiation head 5” and “robot 6”; “laser irradiation head 5 can be moved by robot 6” [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a lap through weld joint using a laser device moving at a weld speed. As described above, Yang discloses wherein the laser beam moves relative to the workpiece to form the lap through weld joint. The utilization of a laser device / laser head that moves, instead of utilizing scanning optics within the laser head such that the laser beam moves, is merely the simple 

Regarding claim 2, Yang discloses wherein at least one of the first aluminum workpiece and the second aluminum workpiece is formed from a AA5XXX aluminum alloy (“each of the base aluminum substrates 36, 38 may be composed of a 4xxx, 5xxx, 6xxx, or 7xxx series wrought aluminum alloy sheet layer, extrusion, forging, or other worked article” [0032]; Fig. 2 shows, and [0031] describes, that element 36 is the base metal substrate of workpiece 12, and element 38 is the base metal substrate of workpiece 14).

Regarding claim 3, Yang does not expressly disclose wherein the laser weld has less than 5% area fraction keyhole voids.
However, as described in the rejection of claim 1, Yang recognized that weld speed is a result-effective variable; specifically, Yang recognized that greater weld speed results in less porosity. The claimed “area fraction keyhole voids” is a measure of porosity.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld has less than 5% area fraction keyhole voids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claims 4, 9, and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang / Matsuoka in view of Geisler et al. (US 2010/0147809).
Regarding claim 4, Yang does not expressly disclose wherein the first aluminum workpiece comprises a flange and the second aluminum workpiece comprises another flange overlapping the flange of the first aluminum workpiece and forming the lap through weld joint, wherein the lap through weld joint has a flange length of less than 10 mm.

Geisler discloses wherein a first metal workpiece comprises a flange and a second metal workpiece comprises another flange overlapping the flange of the first metal workpiece and forming a lap through weld joint (Fig. 3, below, shows laser beam 11 welding the flanges of first workpiece 2 and second workpiece 3 [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first aluminum workpiece comprises a flange and the second aluminum workpiece comprises another flange overlapping the flange of the first aluminum workpiece and forming the lap through weld joint. This is merely the application of a known technique of laser welding at a particular speed, as disclosed by Yang, to a known product comprising flanges, as disclosed by Geisler, to yield the predictable result of joining two workpieces by laser welding.
Fig. 3 of Geisler does not expressly disclose wherein the lap through weld joint has a flange length of less than 10 mm.
However, Fig. 6 of Geisler shows two workpieces (elements 1 and 2) welded together, wherein workpiece 1 comprises flange 14. The width of flange 14 is “between 6 mm and 10 mm” [0043].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lap through weld joint has a flange length of less than 10 mm. Fig. 6 and [0043] of Geisler indicate that it is known in the art to apply laser welding to a weld joint comprising a flange, wherein the width of the flange is “between 6 mm and 10 mm.” One of ordinary skill in the art would therefore be able to use a flange length of, for example, 6 mm, as disclosed by Fig. 6 of Geisler, in an overlapping workpiece stack up such as the workpiece stack up shown in Fig. 3 of Geisler comprising two flanges that are welded together, instead of one flange and one straight workpiece, as shown in Fig. 6 of Geisler. This is merely the simple substitution of one known element for another, to achieve the predictable result of welding together the desired portions of a workpiece.

    PNG
    media_image1.png
    227
    417
    media_image1.png
    Greyscale

Fig. 3 of Geisler

    PNG
    media_image2.png
    226
    305
    media_image2.png
    Greyscale

Fig. 6 of Geisler

Regarding claim 9, Yang discloses a method of laser welding a lap joint with a first workpiece extending across a second workpiece and at least one of the first workpiece and the second workpiece is an AA5XXX aluminum alloy (Figs. 1 and 2 show laser beam 24 used for welding overlapping workpieces 12 and 14, wherein the workpieces may be aluminum workpieces [Abstract]; “each of the base aluminum substrates 36, 38 may be composed of a 4xxx, 5xxx, 6xxx, or 7xxx series wrought aluminum alloy sheet layer, extrusion, forging, or other worked article” [0032]; Fig. 2 shows, and [0031] describes, that element 36 is the base metal substrate of workpiece 12, and element 38 is the base metal substrate of workpiece 14), the method comprising: 
laser welding the first workpiece to the second workpiece and forming a lap through weld joint using a weld speed equal to or greater than 10 meters per minute (“the travel speed of the laser beam along the beam travel path ranges from ... 12 m/min to 50 m/min” [0013]).

Yang does not expressly disclose wherein the laser weld has less than 10% area fraction keyhole voids.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld has less than 10% area fraction keyhole voids, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

As described above, Yang discloses forming a lap through weld joint using a weld speed equal to or greater than 10 meters per minute. However, Yang does not expressly disclose forming a lap through weld joint using a laser device moving at a weld speed. That is, Yang discloses moving the laser beam using a “scanning optic laser head” [0040], rather than physically moving the laser device / laser head.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a lap through weld joint using a laser device moving at a weld speed. As described above, Yang discloses wherein the laser beam moves relative to the workpiece to form the lap through weld joint. The utilization of a laser device / laser head that moves, instead of utilizing scanning optics within the laser head such that the laser beam moves, is merely the simple substitution of one known element for another, to obtain the predictable result of moving a laser beam relative to a workpiece to achieve the desired welded joint. Please see also the 112(a) rejection regarding this limitation.

While Yang discloses laser welding a lap joint with a first workpiece extending across a second workpiece as described above, Yang does not expressly disclose wherein the first workpiece is a first flange, and the second workpiece is a second flange.
Geisler discloses wherein a first workpiece comprises a flange and a second workpiece comprises another flange overlapping the flange of the first workpiece and forming a lap through weld joint (Fig. 3 shows laser beam 11 welding the flanges of first workpiece 2 and second workpiece 3 [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first workpiece is a first flange, and the second workpiece is a second flange. This is merely the application of a known technique of laser welding at a particular speed, as disclosed by Yang, to a known product comprising flanges, as disclosed by Geisler, to yield the predictable result of joining two workpieces by laser welding.

Yang does not expressly disclose wherein the lap through weld joint is free of joining by self-piercing rivets.

Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claims 13, 14, and 15, Yang / Fig. 3 of Geisler does not expressly disclose wherein the lap through weld joint has a flange length less than or equal to 10 mm [claim 13], less than or equal to 8 mm [claim 14], or less than or equal to 6 mm [claim 15].
However, Fig. 6 of Geisler shows two workpieces (elements 1 and 2) welded together, wherein workpiece 1 comprises flange 14. The width of flange 14 is “between 6 mm and 10 mm” [0043].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lap through weld joint has a flange length less than or equal to 10 mm [claim 13], less than or equal to 8 mm [claim 14], or less than or equal to 6 mm [claim 15]. Fig. 6 and [0043] of Geisler indicate that it is known in the art to apply laser welding to a weld joint comprising a flange, wherein the width of the flange is “between 6 mm and 10 mm.” One of ordinary skill in the art would therefore be able to use a flange length of, for example, 6 mm, as disclosed by Fig. 6 of Geisler, in an overlapping workpiece stack up such as the workpiece stack up shown in Fig. 3 of Geisler comprising two flanges that are welded together, instead of one flange and one straight workpiece, as shown in Fig. 6 of Geisler. This is merely the simple substitution of one known element for another, to achieve the predictable result of welding together the desired portions of a workpiece.

Regarding claim 16, Yang does not expressly disclose wherein the laser weld has less than 5% area fraction keyhole voids.
However, as described in the rejection of claim 9, Yang recognized that weld speed is a result-effective variable; specifically, Yang recognized that greater weld speed results in less porosity. The claimed “area fraction keyhole voids” is a measure of porosity.
.

Claims 5 – 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang / Matsuoka / Geisler in view of Noda et al. (US 2017/0080525).
Regarding claim 5, Yang does not expressly disclose wherein the first aluminum workpiece is an inner workpiece of a halo assembly for a vehicle door and the second aluminum workpiece is a channel workpiece of the halo assembly.
Noda is related to a method for laser-welding metal plate laminates and method for manufacturing vehicle door frame using the same [Title]. Noda discloses laser welding a portion of a halo assembly for a vehicle door (Fig. 1 shows the halo assembly comprising door sash 14 which includes front sash 17 welded to upper sash 18 [0027], upper sash 18 welded to pillar sash 27 [0027], as well as hinge bracket 30, lock bracket 31, and belt reinforcement 32 attached to door sash 14 [0028]. Pillar sash 27 comprises portion 19 [0030]. Fig. 3 shows elements 19, 31, and 32 being laser welded together using “laser beam emitting unit LW” forming welded portion W1 [0032].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first aluminum workpiece is an inner workpiece of a halo assembly for a vehicle door and the second aluminum workpiece is a channel workpiece of the halo assembly. This is merely the application of a known technique of laser welding at a particular speed, as disclosed by Yang, to a known product (a halo assembly for a vehicle door, as disclosed by Noda), yielding the predictable result of joining workpieces of the halo assembly.

Regarding claim 6, Yang does not expressly disclose wherein forming the laser weld between the inner workpiece and the channel workpiece forms the halo assembly for the vehicle door.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein forming the laser weld between the inner workpiece and the channel workpiece forms the halo assembly for the vehicle door. This is merely the application of a known technique of laser welding at a particular speed, as disclosed by Yang, to a known product (a halo assembly for a vehicle door, as disclosed by Noda), yielding the predictable result of joining workpieces of the halo assembly.

Regarding claim 7, Yang does not expressly disclose wherein the lap through weld joint formed by the flange of the inner workpiece and the another flange of the channel workpiece is free of joining by rivets.
However, Yang’s disclosure makes no mention of joining by rivets. Rather, Yang’s invention is directed to laser welding of overlapping metal workpieces, as described in the rejection of claim 1.
Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 8, Yang does not expressly disclose wherein the lap through weld joint formed by the flange of the inner workpiece and the another flange of the channel workpiece is free of joining by mechanical fasteners or resistance spot welds.
However, Yang’s disclosure makes no mention of mechanical fasteners or resistance spot welds. Rather, Yang’s invention is directed to laser welding of overlapping metal workpieces, as described in the rejection of claim 1.
Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 10, Yang does not expressly disclose wherein the lap joint is a part of a halo assembly for a vehicle door.
Noda discloses laser welding a portion of a halo assembly for a vehicle door (Fig. 1 shows the halo assembly comprising door sash 14 which includes front sash 17 welded to upper sash 18 [0027], upper sash 18 welded to pillar sash 27 [0027], as well as hinge bracket 30, lock bracket 31, and belt reinforcement 32 attached to door sash 14 [0028]. Pillar sash 27 comprises portion 19 [0030]. Fig. 3 shows elements 19, 31, and 32 being laser welded together using “laser beam emitting unit LW” forming welded portion W1 [0032].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lap joint is a part of a halo assembly for a vehicle door. This is merely the application of a known technique of laser welding at a particular speed, as disclosed by Yang, to a known product (a halo assembly for a vehicle door, as disclosed by Noda), yielding the predictable result of joining workpieces of the halo assembly.

Regarding claim 11, Yang does not expressly disclose wherein the halo assembly is formed without rivets.
However, Yang’s disclosure makes no mention of joining by rivets. Rather, Yang’s invention is directed to laser welding of overlapping metal workpieces, as described in the rejection of claim 1.
Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 12, Yang does not expressly disclose wherein the halo assembly is formed without self-piercing rivets or resistance spot welds.
However, Yang’s disclosure makes no mention of self-piercing rivets or resistance spot welds. Rather, Yang’s invention is directed to laser welding of overlapping metal workpieces, as described in the rejection of claim 1.


Response to Declaration
The declaration under 37 CFR 1.132 filed 1/13/2022 is insufficient to overcome the rejections of claims 1 – 16 under 35 U.S.C. 103.
On page 2 of the declaration, at item number 7, the Inventor states, “it is my opinion that the “weld speed” recited in Claim 1 should be interpreted to mean “a speed of a laser device,” the “laser device” being a physical object such as a laser optics head, and not merely “the travel speed of the laser beam” as disclosed in Yang.”
However, while the Inventor has provided her own interpretation of the term “weld speed,” the claim language in the previous claim set is broad enough to include wherein the recited weld speed is achieved by moving either a laser device relative to a workpiece, or by moving a laser beam relative to a workpiece.

On page 2 of the declaration, at item number 8, the Inventor states, “It is also my opinion that moving Yang’s laser device at the speed range provided by Yang of 12 m/min to 50 m/min would not have been possible because Yang’s laser device is fixed, and the laser beam 24 generated by the laser device is reflected by mirrors 56 onto a workpiece in a specified pattern. It is the tracing of this pattern that occurs at Yang’s claimed 12 m/min to 50 m/min, not the forward welding speed of the laser device relative to the workpiece.”
However, this does not provide any objective evidence or proof that would be sufficient to overcome the previously set-forth rejections.

On page 3 of the declaration, at item number 9, the Inventor states, “It is also my opinion that laser devices could not have moved at the 50 m/min described as the upper end of the Yang’s speed range because laser devices used in laser welding are not designed to be physically moved at such 
However, this does not provide any objective evidence or proof that would be sufficient to overcome the previously set-forth rejections. It is also noted that in the 103 rejections in the present Office action, Yang has not been relied upon as expressly disclosing a speed of any physical component of the laser device.

On page 3 of the declaration, at item number 10, the Inventor states, “It is also my opinion that Yang’s laser beam 24 would generate more than 10% area fraction keyhole voids initially, and the pattern provided in Yang would then melt additional material to fill in those voids to reduce porosity in the laser weld.”
However, this does not provide any objective evidence or proof that would be sufficient to overcome the previously set-forth rejections.

On page 3 of the declaration, at item number 11, the Inventor states, “In contrast, the present application is directed to a physical laser device moving at a speed equal to or greater than 10 meters per minute such that the laser weld has less than 10% area fraction keyhole voids in the first instance. It would not have been obvious or even possible to modify Yang to generate a laser weld with less than 10% area fraction keyhole voids because Yang is directed to a stationary laser device and applying patterns of movement of the laser beam to fix already-formed pores.”
However, this does not provide any objective evidence or proof that would be sufficient to overcome the previously set-forth rejections.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered.
On page 8, regarding the new limitations in claims 1 and 9, Applicant states, “Yang does not teach or suggest “a laser device moving” at all.”


On pages 8 – 9, Applicant states, “Furthermore, because Yang's laser 24 is simply a beam that moves in a specified pattern, with no "laser device" moving at all, one of ordinary skill in the art would have understood that Yang's laser 24 would generate greater than 10% area fraction keyhole voids, and Yang's pattern is chosen to melt additional material in order to fill those voids. ¶ 10. Yang's system simply cannot generate a laser weld with "less than 10% area fraction keyhole voids," and Yang discloses the patterns followed by the laser 24 to correct for the increased keyhole voids formed by the laser 24 initially. As such, Yang does not teach or suggest "the laser weld has less than 10% area fraction keyhole voids" as recited in Claim 1.”
It is noted that the claimed limitation regarding a “laser device” was not described in the disclosure as filed. Regarding Applicant’s statement, “Yang's system simply cannot generate a laser weld with "less than 10% area fraction keyhole voids,"” the Applicant has not provided any objective evidence to support this conclusion. Regarding Applicant’s statement, “Yang does not teach or suggest "the laser weld has less than 10% area fraction keyhole voids" as recited in Claim 1,” the rejection of claim 1 above describes why it would have been obvious to include wherein the laser weld has less than 10% area fraction keyhole voids in view of Yang’s disclosure.

On page 9, Applicant states that the arguments made regarding claim 1 also apply to the rejection of claim 9.
Accordingly, the Examiner asserts that the above responses regarding claim 1 apply to the arguments regarding claim 9.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761